In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Emerson, J.), dated January 17, 2001, which granted the motion of the defendant Reginald H. Tuthill Funeral Home, Inc., and the separate motion of the defendants St. John the Evangelist RCC and the Roman Catholic Diocese of Rockville Centre, for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The plaintiff was injured during a burial service attended by approximately 50 mourners when she tripped over turf carpeting surrounding the grave site. The plaintiff testified that she saw the carpeting when she first arrived at the cemetery, that she had seen such carpeting at other funerals, that she understood its purpose was to cover the dirt, and that no one directed her to walk on a particular path.
Under the circumstances, the Supreme Court properly determined that the turf carpeting was an open and obvious condition that was readily observable by employing the reasonable use of one’s senses (see Boehme v Edgar Fabrics, 248 AD2d 344). Feuerstein, J.P., McGinity, Luciano and Schmidt, JJ., concur.